Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/649,901 filed on 2/3/22 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 201941024014 filed on 6/17/19
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Specification
The disclosure is objected to because of the following informalities:
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,249,659. This is a statutory double patenting rejection.
With regards to claims 1-20 of the instant application, they are verbatim the same identical claims as claims 1-20 of U.S. Patent No. 11,249,659.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20170269854 to Dimnaku et al. teaches an aggregate object that tracks the utilization of a storage aggregate that is managed by a cluster node.  The aggregate object may have various dependent object such as a flash pool that tracks usage of a plurality of flash based storage devices.  The flash pool may have SSD disk objects that track the actual usage specific of SSD based storage devices.  Collected data is provided to a pre-processing module for determining a workload mix that is characterized based on a plurality of parameters.  The storage may comprise a set of volumes that made up of plural physical storage units, LUNs, an aggregate of some or all of the storage space in multiple storage devices, a RAID group, or any suitable set of storage space.  
US Patent No. 9,703,664 to Alshawabkeh et al. teaches observed values of a particular I/O statistic or set of I/O statistics may be collected as a result of an application issuing I/O operations.  The collected data may form a training set which is analyzed to determine an ARIMA model that accurately models or captures the I/O workload behavior (e.g. patterns, trends, etc.) exhibited by the training set of collected I/O statistics.  The model may then be used to model or predict I.O statistics characterizing the applications I/O workload over time.  
US Patent No. 8,578,023 to Satterfield et al. teaches modeling multiple by obtaining resource utilization data (measurements during workloads).  Parameters are then used to represent a distribution of the resource utilization measurements for each of the groups to generate a baseline of distributions across the time intervals for each of the workloads.  A summation of the baselines of distributions for the workloads is performed to generate a combined baseline of distributions for the plurality of workloads. 
US Patent No. 8,856,335 to Yadwadkar et al. teaches dynamically managing service level objectives (SLO) for workloads in a storage system.  Proposed states/solutions of the storage system may be produced or evaluated to select one that achieves the SLO for each workload.  A planner engine may produce a tree representing proposed states/solutions.  The planner engine uses a modeler engine that is trained using machine learning.  
US Patent No. 10,200,461 to Tino teaches generating a projection of a future workload demand for at least one virtual resource based on historical data of said resource.  A configuration change may be performed for the at least one virtual resource according to the projection.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181